Citation Nr: 1426256	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  09-23 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative disc disease, cervical spine, also claimed as intervertebral disc syndrome, musculoskeletal condition, and neuroforaminal narrowing, prior to January 6, 2012.  

2.  Entitlement to a rating in excess of 20 percent for degenerative disc disease, cervical spine, also claimed as intervertebral disc syndrome, musculoskeletal condition, and neuroforaminal narrowing, beginning on January 6, 2012.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1981 to September 1985 and from March 1988 to September 2007.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska that, in pertinent part, granted service connection for degenerative disc disease of the cervical spine and assigned a 10 percent rating.  The RO also granted service connection for gastroesophageal reflux disease (GERD) and status post debridement, superficial right neck gunshot wound with residual scar.  

In June 2011, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge; a transcript of the hearing is associated with the claims file.  At the start of the hearing, the Veteran withdrew his claims for an increased evaluation for status post debridement, superficial right neck gunshot wound with residual scar and GERD.  

The Board remanded the case to the RO for additional development of the record in November 2011.  As will be discussed, all indicated development has been completed and the matter is ready to be decided on the merits.  

In an August 2012 rating decision issued by the Appeals Management Center (AMC) in Washington, D.C., the Veteran's evaluation for degenerative disc disease, cervical spine, was increased to 20 percent, effective January 6, 2012.  However, applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue remains on appeal.

A review of the Virtual VA and VBMS electronic claims files reveals documents that are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  Degenerative disc disease, cervical spine, also claimed as intervertebral disc syndrome, musculoskeletal condition, and neuroforaminal narrowing most nearly approximates forward flexion greater than 15 degrees but not greater than 30 degrees; pronounced changes were not demonstrated at any time during the period of the appeal.  

2.  Degenerative disc disease, cervical spine, also claimed as intervertebral disc syndrome, musculoskeletal condition, and neuroforaminal narrowing is not manifested by the functional equivalent of forward flexion of the cervical spine of 15 degrees or less, favorable ankylosis of the entire cervical spine, or incapacitating episodes totaling at least four weeks during the past 12 months.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 20 percent rating for degenerative disc disease, cervical spine, also claimed as intervertebral disc syndrome, musculoskeletal condition, and neuroforaminal narrowing, prior to January 6, 2012, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2013).


2.  The criteria have not been met for a rating higher than 20 percent for degenerative disc disease, cervical spine, also claimed as intervertebral disc syndrome, musculoskeletal condition, and neuroforaminal narrowing.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

This claim arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection for the disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions (such as a disability rating), the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  Further discussion of the VCAA's notification requirements with regard to this claim is therefore unnecessary.  

VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, to include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, VA and private treatment records, and VA examination reports.  The Veteran was afforded VA examinations in June 2007 and November 2010.  In November 2011, the Board remanded this matter for an additional examination to determine the current severity of the Veteran's degenerative disc disease of the cervical spine.  An examination was provided in January 2012.  

The January 2012 examination report reflects that the examiner recorded the Veteran's current complaints, conducted an appropriate physical examination, and conducted proper testing pertinent to the rating criteria and De Luca factors.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Based on this record, the Board concludes that the examination is adequate for rating purposes and substantially complies with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In addition, at the June 2011 hearing, the undersigned Veterans Law Judge clarified the issues on appeal, potential evidentiary defects were identified, and the file was left open to provide an opportunity for the Veteran to submit additional evidence.  These actions supplement VCAA and comply with 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  


Legal Principles 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service- connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as discussed below, a uniform 20 percent rating for the degenerative disc disease of the cervical spine is warranted.  

The Board notes that all disabilities of the spine are rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine (general rating formula) or, in the case of intervertebral disc syndrome (IVDS), either the general rating formula or the Formula for Rating IVDS based on Incapacitating Episodes.  For diagnostic codes 5235 to 5243 unless 5243 is evaluated under the formula for IVDS, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of injury or disease.  

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note 2 provides that, for VA compensation purposes, the combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Analysis

The Veteran's degenerative disc disease, cervical spine is rated as 10 percent disabling prior January 6, 2012, and 20 percent disabling thereafter, under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242 applicable to degenerative arthritis of the spine.  

10 Percent Rating Prior to January 6, 2012

The Veteran was initially assigned a 10 percent rating for the cervical spine disability.  The AOJ assigned a staged rating of 20 percent from January 6, 2012, the date of the VA examination.  However, as will be discussed below, prior to the date of the examination, the Veteran described that his range of motion was reduced by half.  The Board finds that it was unlikely that the Veteran's cervical spine disability increased in severity on the date of the VA examination.  Rather, the VA examination confirmed the Veteran's credible lay statements in regard to his limited range of motion.  As such, a uniform rating is warranted for the entire period on appeal and the analysis will proceed with the Veteran's current rating as 20 percent for the entire period on appeal.  


20 Percent Rating 

The 20 percent disability rating contemplates forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

In order to warrant a higher, 30 percent rating, forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine is needed. 

Here, the Veteran was afforded a VA examination in June 2007, prior to his separation from service, and reported worsening neck pain after a gunshot wound to his neck.  

On range of motion testing, the Veteran's flexion was from 0 to 45 degrees; extension was from 0 to 23 degrees; right lateral flexion was from 0 to 22 degrees; and left lateral flexion was from 0 to 25 degrees.  There was pain on motion, but no decrease in range of motion on repetition.  In addition, right rotation was from 0 to 35 degrees on active movement, 0 to 40 degrees on passive movement, and from 0 to 45 degrees on repetition.  Left rotation was from 0 to 57 degrees on active motion, 0 to 60 degrees on passive motion, and 0 to 57 degrees after repetition.  The Veteran also reported pain on motion.  

X-ray examination studies from 2006 revealed moderate degenerative disc disease at C6-7 with narrowing of the neuroforamina.  An MRI from March 2006 also revealed a broad based disc osteophyte complex at C6-7 with mild central canal stenosis and moderate to severe foraminal stenosis bilaterally.  

The Veteran underwent a VA examination in November 2010.  On range of motion testing, the Veteran's flexion was from 0 to 38 degrees; extension was from 0 to 25 degrees; left later flexion was from 0 to 20 degrees; right lateral flexion was from 0 to 30 degrees; and bilateral rotation was from 0 to 80 degrees.  There was pain on motion, increased pain with repetitive motion, and decreased endurance on repetitive motion.  The examiner noted that there was no decreased range of motion on repetition.  

The examiner rendered a diagnosis of degenerative disk disease with spondylosis with neural foraminal encroachment at C6- C7 with decreased and painful motion of the cervical spine.  

At the June 2011 hearing, the Veteran demonstrated his limited range of motion and showed that his range of motion was decreased by approximately half.  The Veteran further testified that he experienced pain, stiffness, "lock ups," and spasms.  

The Veteran underwent a VA examination in January 2012.  The Veteran reported pain, spasms, stiffness, numbness, tingling, and flare-ups which he referred to as his neck being "locked up."  

On range of motion testing, flexion was from 0 to 25 degrees with objective evidence of pain beginning at 25 degrees; extension was from 0 to 10 degrees with objective evidence of painful motion at 5 degrees; right lateral flexion was from 0 to 10 degrees with objective evidence of painful motion at 10 degrees; left lateral flexion was from 0 to 15 degrees with objective evidence of painful motion at 15 degrees; right lateral rotation was from 0 to 45 degrees with objective evidence of painful motion at 45 degrees; and left lateral rotation was normal with no evidence of pain on motion.  On repetitive testing, there was no decreased range of motion, except right lateral flexion was only from 0 to 10 degrees.  

The examiner reported that the Veteran had IVDS with incapacitating episodes lasting less than 1 week in the past 12 months.  

In regard to functional impairment, the examiner noted that the Veteran could not carry things on his shoulders, carry survey equipment, perform repetitive motion above his head, drive when on pain medications or muscle relaxers, or carry anything heavy.  During flare ups, the Veteran was also unable to work at all due to his pain, pain medication, and inability to move his neck.  In the past year, the Veteran used two or three sick days as a result of the flare ups.  

The Veteran's private and VA treatment records also contain notations of neck pain, spasms, and numbness.  

At issue is whether a disability rating in excess of 20 percent is warranted for the Veteran's cervical spine disability.  The current evaluation contemplates flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of flexion limited to 15 degrees or less.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

At the January 2012 VA examination, the Veteran's range of motion testing revealed that forward flexion was from 0 to 25 degrees.  Similarly, the Veteran testified that his range of motion was reduced by one half.  The Veteran is certainly competent to report his symptomatology and the Board finds that the Veteran's statements are credible and corroborated by the medical evidence of record.  see Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran has provided no written statements or reports to a private or VA clinician that suggest that the symptomatology demonstrated on examination in January 2012 is not inaccurate.  He has also not alleged that he had flexion of the cervical spine that was functionally limited to 15 degrees or less.  DeLuca, 8 Vet. App. at 204-7; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  As the Veteran's range of motion was not functionally limited to flexion to 15 degrees or less, and Veteran did not present with favorable ankylosis of the entire cervical spine, a 30 percent rating is not warranted.  

The Board has also considered whether a higher rating is warranted based on IVDS.  The Formula for Rating IVDS Based on Incapacitating Episodes provides that a 40 percent disability rating requires having a total duration of incapacitating episodes of at least 4 weeks but less than 6 weeks during the past 12 months. 

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

On examination in January 2012, the examiner noted that the Veteran had incapacitating episodes with a total duration of less than 1 week.  As such, a higher rating is not warranted based on IVDS.  

The Board also notes that the Veteran's service-connected residual scar from the gunshot wound and radiculopathy with resulting tingling and numbness have been addressed separately and are not currently on appeal.  In this regard, as noted above, the Veteran withdrew his claim for an increased evaluation of the status post debridement, superficial right neck gunshot wound with residual scar.  The Veteran was also granted service-connection for right and left upper extremity radiculopathy associated with the degenerative disc disease, cervical spine by rating decision issued in August 2012.  

In regard to whether referral for an extraschedular rating is warranted, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected cervical spine disability.  The Veteran reported upon examination that he had pain, limitation of range of motion, stiffness, "lock ups," and spasms.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, pain, stiffness, and limitation of range of motion.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in carrying heavy objects, pain, and reduced motion.  In short, there is nothing exceptional or unusual about the Veteran's cervical spine disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  

As such, the Veteran's symptoms have not rendered impractical the application of the regular scheduler standards.  Therefore, referral for consideration of extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1).

In addition, the Board has considered the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), where the Court held that a claim for a total disability based on individual unemployability (TDIU) either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, although the Veteran has claimed that his disabilities limit his employment, he has not alleged that his disabilities render him unemployable.  The Veteran indicated that he was currently employed as a construction control representative.  As such, the Board finds there is no implicit claim for TDIU.

For the foregoing reasons, the preponderance of the evidence is against any higher rating for the degenerative disc disease, cervical spine, also claimed as intervertebral disc syndrome, musculoskeletal condition, and neuroforaminal narrowing.  The benefit- of-the-doubt doctrine is therefore not for application with regard to the denial of any ratings higher than those indicated.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. at 53.


ORDER

An increased rating of 20 percent, but no higher, for the service-connected degenerative disc disease, cervical spine, also claimed as intervertebral disc syndrome, musculoskeletal condition, and neuroforaminal narrowing prior to January 6, 2012, is granted, subject to the regulations governing the payment of VA benefits.  

An increased rating in excess of 20 percent for the service-connected degenerative disc disease, cervical spine, also claimed as intervertebral disc syndrome, musculoskeletal condition, and neuroforaminal narrowing is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


